Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-156206 December 17, 2008 On December 9, 2008, Delta Air Lines, Inc. (the “Company”) hosted a conference for investors which was webcast live on the Company’s website.Attached hereto is the transcript of the conference and accompanying slide presentation. The Company has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Company and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the Company, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-866-715-2170. Delta:One Great Airline2008 Investor Day December 9, 2008 Delta:A Sound InvestmentPositioned for Long-Term Success Building the Premier Global NetworkDelivering for the CustomerGrowingOther Revenue SourcesAchieving Operational Excellence Building On A Strong Financial Foundation Wrap-up and Q&ALunch with
